                Case: 1:19-cv-01071-TSB Doc #: 3 Filed: 12/17/19 Page: 1 of 2 PAGEID #: 25

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        SouthernDistrict
                                                    __________   Districtofof__________
                                                                              Ohio


                       S&S Holdco, Inc.                              )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:19-cv-1071
                                                                     )
                   S&S HC Holdings, LLC                              )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) S&S HC HOLDINGS, LLC
                                           3414 Peachtree Road, Suite 1600
                                           Atlanta, Georgia 30326




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Peter A. Saba, Esq.
                                           Stagnaro, Saba & Patterson, Co. L.P.A.
                                           2623 Erie Avenue
                                           Cincinnati, Ohio 45208



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             12/17/2019
                                                                                          Signature of Clerk or Deputy Clerk
                Case: 1:19-cv-01071-TSB Doc #: 3 Filed: 12/17/19 Page: 2 of 2 PAGEID #: 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        SouthernDistrict
                                                    __________   Districtofof__________
                                                                              Ohio


                       S&S Holdco, Inc.                              )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:19-cv-1071
                                                                     )
                   S&S HC Holdings, LLC                              )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Registered Agent Solutions, Inc.
                                           9 E. Loockerman Street, Suite 311
                                           Dover, Delaware 19901




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Peter A. Saba, Esq.
                                           Stagnaro, Saba & Patterson, Co. L.P.A.
                                           2623 Erie Avenue
                                           Cincinnati, Ohio 45208



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             12/17/2019
                                                                                          Signature of Clerk or Deputy Clerk
